Citation Nr: 1811127	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to July 1, 2014, and to a disability evaluation in excess of 20 degrees thereafter.

2.  Entitlement to an initial compensable disability evaluation for service connected pyoderma gangrenosum.

3.  Entitlement to an initial compensable disability evaluation for superficial non-linear scars secondary to pyoderma gangrenosum.

4.  Entitlement to a disability evaluation in excess of 10 percent for a tender scar on the left lower extremity secondary to pyoderma gangrenosum.  

5.  Entitlement to an effective date earlier than March 24, 2011 for the grant of service connection for pyoderma gangrenosum.  



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1985 to July 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans' Law Judge at an October 2017 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to a higher disability evaluation for pyoderma gangrenosum, superficial nonlinear scars, and a tender scar on the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's degenerative disc disease of the lumbar spine was characterized by pain and forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees.  It was not characterized by forward flexion less than 60 degrees, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasms or guarding severe enough to cause abnormal gait or spinal contour.

2.  After July 1, 2014, the Veteran's lumbar spine disability was characterized by pain and forward flexion of 60 degrees or less, but not by forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  Throughout the period on appeal, the Veteran has not had any incapacitating episodes with bedrest prescribed by a physician.

4.  In a May 2007 rating decision, the RO denied the Veteran's claim for a skin condition, and the Veteran did not appeal. 

5.  On March 24, 2011, the RO received the Veteran's claim for pyoderma gangrenosum, and the Veteran has not presented any evidence of an earlier claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for service connected degenerative disc disease of the lumbar spine prior to July 1, 2014, and to a disability evaluation in excess of 20 degrees thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  The May 2007 RO decision that denied the Veteran's claim for a skin condition is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

3.  The criteria for entitlement to an effective date earlier than March 24, 2011 for a grant of service connection for pyoderma gangrenosum have not been met.  38 U.S.C. § 5110, 5121 (2012); 38 C.F.R. § 3.400, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran's lumbar spine disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2017).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2017).

The Veteran was afforded a VA examination of his lumbar spine in October 2011.  At that time, he described constant low back pain that occasionally radiates into the lower extremities.  He described flare-ups of pain once or twice a week lasting twelve to twenty-four hours.  The Veteran had forward flexion of the thoracolumbar spine from 0 to 85 degrees, with objective evidence of painful motion at 60 degrees.  Extension was from 0 to 20 degrees, with objective evidence of painful motion at 5 degrees.  Right and left lateral flexion was from 0 to 20 degrees, with objective evidence of painful motion at 10 degrees.  Right and left lateral rotation was from 0 to 30 degrees, with objective evidence of painful motion at 20 degrees.  There was no additional limitation of motion following repetitive testing.  On examination, there was no tenderness to palpation of the thoracolumbar spine nor evidence of muscle spasm or guarding.  He had full muscle strength in the bilateral lower extremities.  Deep tendon reflexes and sensation to light touch were intact.  Straight leg testing was negative.  He was diagnosed with lumbar degenerative disc disease, lumbar degenerative joint disease, and intervertebral disc syndrome with no motor or sensory radiculopathy.  

The Veteran was afforded a new VA examination in August 2013.  At that time, the Veteran continued to complain of constant low back pain with occasional radiation into the lower extremities that interferes with prolonged standing or walking.  He reported flare-ups approximately every two weeks characterized by pain and back spasms lasting several days.  On examination, flexion was to 80 degrees, with objective evidence of painful motion beginning at 45 degrees.  Extension was to 20 degrees, with objective evidence of painful motion at 5 degrees.  Right and left lateral flexion was to 20 degrees, with objective evidence of painful motion at 10 degrees.  Right and left lateral rotation was to 30 degrees, with objective evidence of painful motion at 20 degrees.  There was no additional loss of motion following repetitive testing.  Tenderness to palpation of the bilateral paraspinal muscles was noted.  Muscle spasms and guarding were also present, but did not result in abnormal gait or spinal contour.  Muscle strength in the bilateral lower extremities was normal.  Deep tendon reflexes and sensation to light touch were intact.  Straight leg raising was negative.  

In July 2014, the Veteran was afforded a third VA examination.  The Veteran continued to be diagnosed with degenerative disc disease and degenerative joint disease without radiculopathy.  The Veteran continued to describe symptoms of constant low back pain radiating into the hips and lower extremities.  He reported flare-ups of increased pain once or twice a week lasting ten to twelve hours.  On examination, forward flexion of the thoracolumbar spine was from 0 to 60 degrees, with objective evidence of painful motion beginning at 60 degrees.  Extension was from 0 to 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  Left and right lateral flexion was from 0 to 15 degrees, with objective evidence of painful motion beginning at 15 degrees.  Left and right lateral rotation was from 0 to 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  There was no additional limitation of motion following repetitive testing.  However, the examiner opined that it is at least as likely as not that pain could significantly limit the Veteran's functional ability of the lumbosacral spine during flare-ups or when the lumbosacral spine is used repeatedly over a period of time.  Based on the Veteran's self-reports, the examiner estimated an additional range of motion loss of 10 degrees of lumbosacral spine flexion due to pain or use during flare-ups or over a period  of time.  Tenderness to palpation at the L4-5 level was noted, but no muscle spasm or guarding.  The Veteran had full muscle strength in the bilateral lower extremities.  Deep tendon reflexes and sensation to light touch were intact.  Straight leg raising was negative.  The examiner opined that the Veteran did not suffer from ankylosis or intervertebral disc syndrome.  

The Board finds that the Veteran is not entitled to a higher disability evaluation for any period on appeal.  Prior to July 1, 2014, the Veteran's degenerative disc disease of the lumbar spine was characterized by pain and forward flexion of the thoracolumbar spine of 60 degrees or greater, but not greater than 85 degrees.  It was not characterized by forward flexion less than 60 degrees, combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasms or guarding severe enough to cause abnormal gait or spinal contour.  Accordingly, the Veteran did not meet the criteria for a disability evaluation in excess of 10 percent prior to July 1, 2014.  

After July 1, 2014, the Veteran's lumbar spine disability was characterized by pain and forward flexion of 60 degrees or less, but not by forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the criteria for a disability evaluation in excess of 20 percent have not been met.

At his hearing, the Veteran testified that he frequently suffers from flare-ups of his low back disability in which his backs locks up and he is essentially confined to bed.  However, as the Veteran has not presented any evidence that the bedrest he described was prescribed by a physician, it does not meet the criteria for an incapacitating episode under the Formula for Rating Intervertebral Disc Syndrome.  

Additionally, the Board notes that although the Veteran has complained of occasional pain radiating into his hips and lower extremities, sensation to light touch, deep tendon reflexes, and muscle strength have been intact throughout the period on appeal and the Veteran does not have a separate diagnosis of radiculopathy.  Accordingly, a separate disability evaluation for radiculopathy of either of the bilateral lower extremities is not warranted.  

For all the above reasons, entitlement to higher disability evaluation for any period on appeal for the Veteran's service connected degenerative disc disease of the lumbar spine is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C. § 5110, as implemented by 38 C.F.R. § 3.400.  38 U.S.C. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).

In this case, the Veteran submitted his original claim for service connection for an acquired skin condition in December 2006, which was denied by a May 2007 RO decision.  The Veteran was notified of this decision and did not appeal or submit new evidence within one year.

In March 2011, the Veteran attempted to reopen his claim for a skin condition.  Service connection for pyoderma gangrenosum was granted in a May 2012 RO decision, effective March 24, 2011, the date the Veteran's reopened claim was received.  

In support of his claim for an earlier effective date, the Veteran has reported that he suffered from skin problems for many years before he was granted service connection.  Thus, he seems to be arguing that he should receive compensation from the date entitlement to a disability arose.  However, the Board notes that an effective date for a grant of service connection will be the date of receipt of the claim (or reopened claim) or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2017).  Here, the Veteran did not appeal the May 2007 RO decision that denied his original claim and it became final.  There is no evidence that the Veteran submitted a new claim between May 2007 and March 2011, when the reopened claim was received, and it does not appear that he has claimed otherwise.  Thus, the RO appropriately assigned March 24, 2011, the date the Veteran's reopened claim was received, as the effective date for the grant of service connection for pyoderma gangrenosum, since it was later than the date entitlement arose.  See id.  

The Veteran has referred to medical records showing evidence of a skin condition prior to 2011; however, to the extent that the Veteran is arguing that his medical records should have been construed as an earlier informal claim for benefits, the Board notes that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed and the mere presence of medical evidence that a veteran suffers from a disability does not establish intent on the part of the veteran to seek service connection for that disability.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009) (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records "provided no information that ... the nature of his disability involved peripheral neuropathy").

For the above reasons, entitlement to an earlier effective date for the grant of service connection for pyoderma gangrenosum is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service connected degenerative disc disease of the lumbar spine prior to July 1, 2014, and to a disability evaluation in excess of 20 degrees thereafter is denied.

Entitlement to an effective date earlier than March 24, 2011 for the grant of service connection for pyoderma gangrenosum is denied.  


REMAND

The Veteran is also seeking entitlement to an initial compensable disability evaluation for service connected pyoderma gangrenosum, as well as the service connected scars secondary to this condition.

At his personal hearing, the Veteran testified that his pyoderma gangrenosum is actually an autoimmune disease, not merely a skin condition, and has described additional symptoms he believes are associated with the condition, including fatigue and fever.  Indeed, the medical literature suggests that it "usually accompanies a systemic disease."  See Dorland's Illustrated Medical Dictionary, 31st Edition, at 1584.  Accordingly, the Board finds that a VA general medical examination is necessary to clarify the exact nature of the Veteran's service connected disability and to identify the symptoms associated with this condition.  

Additionally, the Veteran has asserted that previous VA skin examinations have underestimated the number of tender scars he has secondary to his pyoderma gangrenosum and that past examiners have unduly focused on the area of skin effected by his condition, without considering whether the condition necessitated the use of systemic treatment, such as antihistamines or immunosuppressive therapy.  Accordingly, on remand, the Veteran should also be afforded a new VA dermatology examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA general medical examination.  .

The VA examiner is asked to clarify whether the Veteran's service connected pyoderma gangrenosum is simply a dermatological condition or an autoimmune disease and identify the nature and severity of any non-dermatological symptoms associated with this condition.  

A complete rationale for any medical opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Once this is done, the RO should schedule the Veteran for a VA dermatology examination of his service connected pyoderma gangrenosum and scarring.  

The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The VA examiner is asked to address whether the Veteran's pyoderma gangrenosum requires the use of systemic therapies, such as the use of antihistamines, sympathomimetics, or immunosuppressives, and if so, how often such therapies are required.  

A complete rationale for any medical opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


